Citation Nr: 1802406	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an eye disability, to include glaucoma.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied reopening of a claim for service connection for low back disability and denied service connection for glaucoma on a de novo basis.  In the March 2017 statement of the case, the RO found that because service connection for an eye disability had previously been denied, it had erred in its rating decision by treating the new claim for service connection for glaucoma on a de novo basis, and then reopened the claim.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  However, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  In this case, because the prior denial discussed only corneal ulcer of the left eye and the current claim is for service connection for glaucoma, the Board finds the RO was initially correct to address the current claim on a de novo basis and will therefore do so in the remand section below.  In contrast, with regard to the claim for service connection for a back disability, the evidence rends to substantiate an element of the previously adjudicated matter, and the claim has therefore been addressed as an application to reopen the previously denied claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an eye disability, to include glaucoma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 1955 rating decision, service connection for a low back disability was denied.

2.  The evidence received more than one year since the June 1955 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a low back disability.

3.  The evidence is at least evenly balanced as to whether the Veteran's diagnosed lumbosacral strain is related to service. 

CONCLUSIONS OF LAW

1.  The RO's June 1955 denial of entitlement to service connection a low back disability is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for lumbosacral strain have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to all of the issues decided herein, further discussion of the VCAA is not necessary at this time.

New and Material Evidence

In June 1955, the RO denied service connection for a low back disability.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the RO considered service treatment records and some post-service treatment records.  In the June 1955 rating decision, service connection for a low back disability was denied as there was no evidence of any residual disability shown following service.

Recently, the report of the December 2017 VA examination shows a diagnosis of lumbosacral strain.  This is evidence of a diagnosed low back disability following service.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the June 1955 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for a low back disability.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that was not present in June 1955, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the first element, the Veteran was diagnosed with lumbosacral strain at the December 2017 VA examination, as discussed above.

Service treatment records (STRs) show complaints of low back pain.  Indeed, STRs dated December 1944 and January 1945 note low back pain.  Additionally, a May 1945 STR notes that the Veteran had a lumbar backache for the past year.  The Veteran also stated that he began having low back pain after loading bombs into boxcars, which has continued to the present.  See April 2017 VA Form 9.

The remaining question is whether there is a nexus between the lumbosacral strain and service.

The December 2017 VA examiner opined that it was less likely than not that the Veteran's low back disability was related to service.  As rationale, the examiner stated that the in-service low back condition was acute only and there is no evidence of any chronicity of care.

The Board finds the opinion inadequate and of minimal probative value.  The examiner relied heavily on the fact that there were no post-service treatment records showing low back problems.  This is an impermissible basis upon which to find that the low back disability is not related to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  Further, despite the lack of post-service treatment records, the Veteran has credibly asserted that he has experienced low back pain since service, which the examiner did not address.  See id at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  As the examiner relied heavily on the lack of contemporaneous evidence of symptoms following service and he failed to consider the Veteran's competent and credible statements concerning symptoms, the Board finds the opinion of minimally probative value.

The Board notes that at the current juncture, there is no probative medical opinion addressing the etiology of the Veteran's lumbosacral strain.  The Board could remand for a medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

The Board finds the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to service.  The evidence shows that the Veteran complained of low back pain for over a year during service.  Further, the Veteran filed a claim for service connection for low back pain immediately following service.  Finally, he competently and credibly asserted that he has experienced low back pain since experiencing such during service.  This is evidence of a nexus between lumbosacral strain and service.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbosacral strain is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").



ORDER

The application to reopen the claim for service connection for low back disability is granted.

Service connection for lumbosacral strain is granted.


REMAND

Regarding the eye disability claim, the Veteran claims that he experiences glaucoma as a result of an eye injury he sustained during service.  See April 2017 VA Form 9.  STRs show an ulcer of the left eye cornea and opacity of the left eye cornea.  See October 1944 STR.

The above-cited evidence triggers VA's duty to afford the Veteran a VA examination detailing the nature and etiology of any eye disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no such examination has been undertaken, remand is necessary in order to fulfill VA's duty to assist.

Accordingly, the claim for service connection for an eye disability, to include glaucoma, is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of any eye disability, to include glaucoma.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed eye disability, to include glaucoma, had its onset during service or is otherwise related to service?

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


